     Case 1:02-cr-00002-BLW-LMB Document 125 Filed 08/31/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                             Case No. 1:02-cr-00002-BLW

        Plaintiff,                           MEMORANDUM DECISION
                                             AND ORDER
         v.

 BEVERLY VIGIL (AKA BEVERLY
 VIGIL-ZOTTI or BEVERLY ZOTTI),

        Defendant,

        and

 KENNETH D. ZOTTI, INC. dba
 ZOTTI PLUMBING COMPANY,

        Garnishee.



                                INTRODUCTION

      Before the Court is Sheri Hollingsworth’s request for decedent Donna

Hollingsworth’s remaining restitution from USA v. Vigil, et al. For the reasons that

follow, the Court will deny the request without prejudice.



MEMORANDUM DECISION AND ORDER - 1
      Case 1:02-cr-00002-BLW-LMB Document 125 Filed 08/31/21 Page 2 of 4




                                     BACKGROUND

       In 2002, defendant Beverly Vigil1 pled guilty to conspiracy to commit wire

fraud and conspiracy to deliver misbranded drugs into interstate commerce. See

Dkts. 19, 23. In addition to a term of imprisonment and supervised release, the

Court ordered Vigil to pay $792,387 in restitution to the victims of her fraud. See

June 26, 2003 Judgment, Dkt. 53. As of July 2019, Vigil still owed $617,474 in

restitution.

       In February 2020, the Court granted Vigil’s request to transfer this matter to

the United States District Court for the Northern District of California. See Order,

Dkt. 122. However, before transferring the case, the Court must distribute all

remaining restitution payments deposited with the Court to the victims.

Unfortunately, since the 2003 judgment, several of the victims entitled to

restitution passed away and left unclaimed funds in possession of the Court.

       As a result, the Clerk of the Court sent notice to individuals with a potential

interest in the unclaimed funds. In response, claimant Sheri Hollingsworth has

submitted a request to have the unclaimed restitution payments related to decedent




       1
         Ms. Vigil has remarried and is now known as Beverly Vigil-Zotti, or Beverly Zotti. For
ease of reference, however, and to avoid confusion, the Court will refer to her as Beverly Vigil
here.



MEMORANDUM DECISION AND ORDER - 2
     Case 1:02-cr-00002-BLW-LMB Document 125 Filed 08/31/21 Page 3 of 4




Donna Hollingsworth released to her.

                               LEGAL STANDARD

      Although money paid to federal courts generally must be deposited with the

Treasury, courts are also allowed to deliver funds to their rightful owners. See 28

U.S.C. § 2041. Indeed, “[a]ny claimant entitled to any such money may, on

petition to the court and upon notice to the United States attorney and full proof of

the right thereto, obtain an order directing payment to him.” 28 U.S.C. § 2042.

However, this means the claimant “bears the burden of affirmatively establishing

his entitlement to the funds[.]” In re Pena, 974 F.3d 934, 940 (9th Cir. 2020); see

also Hansen v. United States, 340 F.2d 142, 144 (8th Cir. 1965) (“the burden is

upon the claimant to show his right to the fund.”).

                                    ANALYSIS

      Sheri Hollingsworth has not shown she is entitled to receive Donna

Hollingsworth’s unclaimed restitution. In response to the notice sent by the Clerk

of the Court, Sheri indicated that the Donna was her aunt, and she was unable to

obtain a death certificate from the state because she and Donna were not blood

relatives. Sheri also provided no other documents establishing her right to the




MEMORANDUM DECISION AND ORDER - 3
      Case 1:02-cr-00002-BLW-LMB Document 125 Filed 08/31/21 Page 4 of 4




restitution. As such, Sheri’s claim will be denied without prejudice,2 and the Court

will order the funds to be deposited with the Treasury.

                                            ORDER
       IT IS ORDERED that:

    1. Sheri Hollingsworth’s claim for Donna Hollingsworth’s restitution is

        DENIED WITHOUT PREJUDICE.

    2. Donna Hollingsworth’s unclaimed restitution from USA v. Vigil, et al shall

        be deposited with the Treasury.



                                                     DATED: August 31, 2021


                                                     _________________________
                                                     B. Lynn Winmill
                                                     U.S. District Court Judge




       2
         Sheri is free to reassert her claim provided she provides evidence to the Court consistent
with this opinion.



MEMORANDUM DECISION AND ORDER - 4
